EXAMINER’S AMENDMENT
1.	This action is responsive to the following communication: Response After Final Action filed with Remarks on March 17, 2021, and an examiner-initiated interview conducted on April 13, 2021.
2.	Claims 1-7 were pending in the case; Claims 1, 6, and 7 are independent claims; After Examiner’s Amendment (see below) Claims 1 and 3-7 remain - Claim 2 is canceled and Claims 1 and 5-7 are amended.
 

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by the applicant’s representative, David W. Schalk (Reg. No. 60,527), on April 13, 2021.


Amendments to the Claims

4.	The listing of claims below will replace all prior versions and listings of claims in the application (note that Claims 1 and 5-7 are AMENDED as indicated below; Claims 3 and 4 remain as PREVIOUSLY PRESENTED (in the Claim Amendments filed on October 14, 2020); Claim 2 is CANCELED as indicated below):

1.	(Currently Amended) A non-transitory computer readable medium having stored thereon a program for controlling an information processing device, the program comprising:
by a spatial image rendering section, rendering a spatial image that depicts an aspect of an interior of the virtual space on a basis of a position and a direction of a given viewpoint,
wherein a plurality of virtual objects are disposed in the virtual space at fixed positions;
receiving an operation from a user to possess a first virtual object of the plurality of virtual objects,
wherein the first virtual object is possessed by movement of the first virtual object away from its fixed position by a predetermined distance;
by an operation receiving section, receiving a housing operation of adding the object to be possessed to personal belongings of the user from the user,[[;]] and
by an object control section, displaying a list of personal belongings to which the first virtual object has been added at a position in the virtual space determined depending on the position and the direction of the viewpoint at a time of receiving the housing operation,
,
wherein the housing operation is an operation of releasing the first virtual object from a state of gripping after movement of the virtual object by a distance greater than the predetermined distance, and
wherein the list of personal belongings is automatically displayed after releasing of the first virtual object from the state of gripping.

2.	(Canceled)

5.	(Currently Amended) The non-transitory computer readable medium according to claim [[2]]1, wherein a display position of the list of personal belongings is varied depending if the state of gripping was performed with a left hand of the user or a right hand of the user.

6.	(Currently Amended) An information processing device comprising:

wherein a plurality of virtual objects are disposed in the virtual space at fixed position;
an operation receiving section receiving an operation of possessing a first virtual object of the plurality of virtual objects by moving the first virtual object a predetermined distance away from its fixed distance,
wherein the first virtual object is added to a list of personal belongings of the user; and
an object control section displaying the list of personal belongings, including the first virtual object, at a position in the virtual space immediately after completion of the operation of possessing the first virtual object,
wherein the housing operation is an operation of releasing the first virtual object from a state of gripping after movement of the virtual object by a distance greater than the predetermined distance, and
wherein the list of personal belongings is automatically displayed after releasing of the first virtual object from the state of gripping.

7.	(Currently Amended) A control method for an information processing device comprising:
rendering a spatial image that depicts an aspect of an interior of the virtual space on a basis of a position and a direction of a given viewpoint,
wherein a plurality of virtual objects are disposed in the virtual space at fixed positions;
receiving an operation of possessing a first virtual object of the plurality of virtual objects by moving the first virtual object a predetermined distance away from its fixed distance,
wherein the first virtual object is added to a list of personal belongings of the user; and
displaying the list of personal belongings, including the first virtual object, at a position in the virtual space immediately after completion of the operation of possessing the first virtual object,
wherein the housing operation is an operation of releasing the first virtual object from a state of gripping after movement of the virtual object by a distance greater than the predetermined distance, and
wherein the list of personal belongings is automatically displayed after releasing of the first virtual object from the state of gripping.


Allowable Subject Matter
5.	Claims 1 and 3-7 are allowed. 
With respect to independent Claim 1 (and similarly, independent Claims 6 and 7), the prior art of record does not appear to disclose or suggest every limitation recited in Claim 1, as amended.  Namely, the prior art of record does not appear to disclose or suggest “receiving an operation from a user to possess a first virtual object of the plurality of virtual objects, wherein the first virtual object is possessed by movement of the first virtual object away from its fixed position by a predetermined distance; by an operation receiving section, receiving a housing operation of adding the object to be possessed to personal belongings of the user from the user, … wherein the housing operation is an operation of releasing the first virtual object from a state of gripping after movement of the virtual object by a distance greater than the predetermined distance,” as is now required by Claim 1.  
The prior art Fein et al. (US 2014/0282162 A1) is directed towards cross-reality select, drag, and drop for augmented reality systems, and Fein teaches displaying a bookshelf in camera’s field of view a stack of virtual DVDs that the user can interact 
The prior art of ATT (“A Township Tale – Quick Look: INVENTORY” video) describes a virtual reality game where the user can interact with virtual objects in virtual scenes.  ATT also illustrates “possessing” of items, but similarly to Fein it requires a target zone.  While ATT suggests that releasing the virtual object before it reaches the target zone would result in leaving the object in its original location, dropping it on the floor, etc., ATT does not appear to require the “movement of the first virtual object away from its fixed position by a predetermined distance” and “releasing the first virtual object from a state of gripping after movement of the virtual object by a distance greater than the predetermined distance” in the manner required by Claim 1.  
As discussed in the instant Specification (as published in US 2019/0346984 A1, ¶¶ 0035-37) and as clarified by the limitations previously recited in now canceled Claim 2, the possessing of the first virtual object as recited in Claim 1 does not require a target 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179